480 So.2d 1251 (1985)
Nolan HOWARD
v.
Jackie McMILLIAN.
Civ. 4948.
Court of Civil Appeals of Alabama.
November 20, 1985.
L. Joel Collins, Smith & Collins, Phenix City, for appellant.
John S. Casey, Heflin, for appellee.
EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a promissory note case.
The plaintiff's civil action was dismissed by the trial court for want of prosecution. The plaintiff filed his motion for a new trial, and after ninety days from its filing, it was overruled by operation of rule 59.1 of the Alabama Rules of Civil Procedure, which provides in pertinent part that a failure by a trial court to dispose of any pending postjudgment motion within ninety days of its filing shall constitute a denial of such motion as of the date of the expiration of the period.
*1252 The plaintiff timely appealed and raises one issue: whether the trial court erred in inadvertently failing to timely rule on the plaintiff's motion for a new trial.
Rule 59.1 makes no distinction between an inadvertent failure, a deliberate failure, and any other type of failure by the trial court to dispose of a pending postjudgment motion within the prescribed ninety day period. Any type of failure to rule upon such a motion during such period of time is adequate to bring rule 59.1 into operation.
We will not place a trial court in error for its failure to rule upon a motion for a new trial within ninety days from its filing.
There being no merit as to the issue raised, we affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.